ORDER

PER CURIAM. '
Aaron McNeal (“movant”) appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. A jury convicted movant of robbery, in violation of section 569.020 RSMo 1994, armed criminal action, in violation of section 571.015, kidnapping, in violation of section 565.110, and attempted robbery, in violation of section 654.001. The trial court entered judgment on the jury verdict and sentenced movant to an eighteen-year term of imprisonment. Following an unsuccessful appeal to this court, State v. McNeal, 986 S.W.2d 176 (Mo.App.1999), movant filed the underlying motion. Mov-ant claimed he was denied effective assistance of counsel as guaranteed by the Sixth and Fourteenth Amendments to the U.S. Constitution.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).